Case 2:19-cv-00209-JRG Document 292 Filed 04/09/21 Page 1 of 2 PageID #: 16147




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 THE HILLMAN GROUP, INC.                    §
                                            §   Case No. 2:19-cv-00209-JRG
 v.                                         §   (Lead Case)
                                            §
 KEYME, LLC                                 §   Case No. 2:20-cv-00070-JRG
                                            §   (Member Case)


              MINUTES FOR JURY SELECTION/JURY TRIAL DAY NO. 5
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 9, 2021

OPEN: 08:34 AM                                                       ADJOURN: 12:19 PM

 ATTORNEYS FOR PLAINTIFF:                   See attached.

 ATTORNEYS FOR DEFENDANT:                   See attached.

 LAW CLERKS:                                Lee Matalon
                                            Will Nilsson
                                            Tom Derbish

 COURT REPORTER:                            Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                          Andrea Brunson


   TIME                                         MINUTES
 08:34 AM   Court opened.
 08:35 AM   Exhibits used prior day read into the record.
 08:36 AM   Jury entered the courtroom.
 08:37 AM   Direct examination of Plaintiff’s rebuttal witness, Dr. Richard Klopp, by Mr.
            Williamson.
 08:58 AM   Cross examination of Dr. Richard Klopp by Mr. Pak.
 09:24 AM   Redirect examination of Dr. Richard Klopp by Mr. Williamson.
 09:29 AM   Recross examination of Dr. Richard Klopp by Mr. Pak.
 09:30 AM   Witness excused.
 09:30 AM   Direct examination of Plaintiff’s rebuttal witness, Dr. Joshua Phinney, by Mr. Ivey.
 10:00 AM   Cross examination of Dr. Joshua Phinney by Mr. Pak.
 10:15 AM   Redirect examination of Dr. Joshua Phinney by Mr. Ivey.
 10:21 AM   Witness excused.
Case 2:19-cv-00209-JRG Document 292 Filed 04/09/21 Page 2 of 2 PageID #: 16148




   TIME                                           MINUTES
 10:21 AM   Court provided instructions to jury. Jury excused for the remainder of the day to return
            on Monday at 9:00 AM. Formal charge conference and closing arguments will be
            conducted on Monday.
 10:24 AM   Jury excused for the weekend.
 10:24 AM   Court recessed.
 11:07 AM   Court reconvened.
 11:08 AM   The Court began hearing argument on Rule 50(a) motions, to include Plaintiff’s Dkt.
            No. 290 and Defendant’s Dkt. No. 291.
 11:09 AM   Ms. Regan presented argument on behalf of the Plaintiff and Mr. Nelson presented
            argument on behalf of the Defendant.
 12:10 PM   The Court DENIED the motions.
 12:11 PM   Completion of Rule 50(a) motions hearing. Informal charge conference will begin at
            1:45 PM today in the courtroom.
 12:16 PM   Off the record
 12:17 PM   Back on the record.
 12:18 PM   Additional exhibits used during the rebuttal portion of the trial were read into the record.
 12:19 PM   Court recessed.




                                              2
